Citation Nr: 1212733	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-21 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to eligibility for nonservice-connected pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1957 to October 1961.  He died in July 2005.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the appellant testified during a hearing before the undersigned Acting Veterans Law Judge at the RO.  At that time, she submitted additional evidence with a waiver of RO review.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran died in July 2005 at the age of 64; the immediate cause of death was cardio-respiratory arrest due to or as a consequence of Hodgkin's disease, due to or as a consequence of COPD (chronic obstructive pulmonary disease).

2.  At the time of the Veteran's death, service connection was in effect for status post carpal tunnel release of the right wrist with traumatic arthritis, evaluated as 70 percent disabling, psoriatic arthritis, evaluated as 60 percent disabling, duodenal ulcer, evaluated as 20 percent disabling, psoriasis, evaluated as 10 percent disabling, and a fracture of the right great toe, evaluated as 0 percent disabling; the Veteran's combined disability evaluation was 90 percent effective August 26, 1998.

3.  The competent evidence shows that the Veteran's Hodgkin's disease did not have its onset during service, is not related etiologically to any incident of service, and is not otherwise related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.

5.  The Veteran did not have 90 days or more of active military service during a period of war or 90 days or more of consecutive or aggregate active military service that began or ended during a period of war.

6.  There was no claim for VA benefits pending at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2011).

2.  The criteria for eligibility for nonservice-connected pension benefits have not been met as a matter of law.  38 U.S.C.A. §§ 101, 1521, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.203 (2011).

3.  The criteria for entitlement to accrued benefits have not been met as a matter of law.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.152, 3.1000(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a case for benefits related to the cause of the Veteran's death, proper notice must include 1) a statement of the conditions, if any, for which the Veteran was service connected at the time of death; 2) an explanation of the evidence and information required to substantiate a death benefits claim based on a previously service-connected condition; and 3) an explanation of the evidence and information required to substantiate a death benefits claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 348-49 (2007). 

In letters issued in September 2005 and June 2008, VA notified the appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the cause of the Veteran's death to active service and noted other types of evidence she could submit in support of her claims.  The appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to the timing of the notice, the Board points out that the Veterans Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although complete notice was not provided prior to the initial RO decision in these matters, the claims were readjudicated in September 2008.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the appellant was not informed specifically of the conditions for which service connection was in effect at the time of the Veteran's death.  The appellant asserted that the treatment for his service-connected arthritis led to the Hodgkin's disease that resulted in his death.  She later asserted that his service-connected duodenal ulcer caused a blood clot that resulted in his death.  Based on a review of the appellant's own statements, the Board finds that she had actual knowledge of the conditions for which service connection was in effect at the time of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that adjudication of the currently appealed claims is not prejudicial to the appellant.  Rather, remanding this case back to the RO for further VCAA development essentially would be a redundant exercise and would result only in additional delay with no benefit flowing to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the appellant in obtaining evidence and affording her the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the appellant has not contended otherwise.  The appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

In determining whether a medical opinion is warranted in a claim for Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (or a claim of service connection for the cause of the Veteran's death), VA must determine if such opinion is "necessary to substantiate the claim" or whether, instead, "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2009); 38 U.S.C.A. § 5103A(a).  

Initially, the Board notes that a VA medical opinion was obtained on the question of whether the treatment for the Veteran's psoriatic arthritis led to the development of Hodgkin's disease.  With respect to the appellant's contentions that the Veteran's duodenal ulcer led to his death or that his in-service exposure to radiation and harmful chemicals led to the Hodgkin's disease, the Board notes that the medical evidence, to include a certificate of death, shows that the Veteran died 45 years after his service separation of complications due to Hodgkin's disease.  There is no medical evidence of continuity of symptoms or competent opinion of a nexus between the Veteran's fatal Hodgkin's disease and any incident of service.  The service treatment records contain no mention of Hodgkin's disease.  It also is pertinent to note that, at the time of the Veteran's death, service connection was in effect for status post carpal tunnel release of the right wrist with traumatic arthritis, psoriatic arthritis, duodenal ulcer, psoriasis, and fracture of the right great toe.  There is no competent evidence, other than the appellant' statements, which indicates that the cause of the Veteran's death may be associated with his service-connected duodenal ulcer or any other service-related disability.  The appellant is not competent to testify as to the cause of the Veteran's death as it requires medical expertise to diagnose.  Nor is the appellant competent to testify as to the etiology of the Veteran's Hodgkin's disease prior to his death.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that there is "no reasonable possibility" that obtaining an additional opinion regarding the cause of the Veteran's death or the asserted etiological relationship between Hodgkin's disease and active service "would aid in substantiating the claim."  See Wood, 520 F.3d at 1348.  

In summary, VA has done everything possible to notify and assist the appellant and no further action is necessary to meet the requirements of the VCAA.  

Cause of Death

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1).

In this case, the Veteran died in July 2005 at the age of 64.  The certificate of death reflects that the immediate cause of death was cardio-respiratory arrest due to or as a consequence of Hodgkin's disease, due to or as a consequence of COPD.  Here, the Board observes that an error appears to have been made on the death certificate.  The Board observes in this regard that Hodgkin's disease can result in respiratory complications such as COPD but not vice versa.  This observation is supported by the other evidence of record, as will be seen below.

Initially, the Board observes that the appellant does not contend, and the record does not show, that the Veteran's COPD had its onset in or is related etiologically to service.  Thus, the analysis will focus on the Veteran's Hodgkin's disease as the cause of death.

At the time of the Veteran's death, he was service-connected for status post carpal tunnel release of the right wrist with traumatic arthritis, evaluated as 70 percent disabling, psoriatic arthritis, evaluated as 60 percent disabling, a duodenal ulcer, evaluated as 20 percent disabling, psoriasis, evaluated as 10 percent disabling, and for a fracture of the right great toe, evaluated as 0 percent disabling.  The Veteran's combined disability evaluation was 90 percent effective August 26, 1998.

The appellant contends that the Veteran developed Hodgkin's disease from the gold therapy used to treat his service-connected psoriatic arthritis.  Alternatively, she contends that the Veteran's service-connected duodenal ulcer caused a blood clot that travelled to his lungs and led to his death or that his in-service exposure to ionizing radiation, harmful chemicals such as Agent Orange, and asbestos led to the development of his Hodgkin's disease.  

The record shows that the Veteran had been treated with gold therapy for many years for his service-connected psoriatic arthritis.  In April 2006, the RO requested a VA medical opinion on any link between gold therapy and Hodgkin's disease.  A July 2006 VA medical opinion reflects that the examiner was not aware of any medical literature that supports the assertion that gold therapy that the Veteran took for years for his psoriatic arthritis caused Hodgkin's disease.  The appellant also acknowledged during her Board hearing that no physician had linked the Veteran's cause of death to service.  Given the foregoing, the competent evidence shows that there is no etiological link between the Veteran's treatment for his service-connected psoriatic arthritis and the development of Hodgkin's disease.  

As for the appellant's assertions regarding the Veteran's service-connected duodenal ulcer, the Board finds that there is no competent evidence that this disorder resulted in the development of a blood clot that led to the Veteran's death.  Although a July 2005 consultation note reflects that a pulmonary embolism was found on CT scan, the medical evidence does not show its etiology.  And there is no medical evidence indicating that the pulmonary embolism developed in the duodenal ulcer.  Thus, the appellant's contention that the Veteran's service-connected duodenal ulcer caused a blood clot that travelled to the lungs and led to his death is not supported by the competent evidence of record.

With respect to the appellant's assertions regarding the Veteran's radiation exposure, a November 1959 service personnel record reflects that the Veteran was exposed to gamma radiation.  The Board observes that gamma radiation is ionizing radiation.  Accordingly, the Board finds that the Veteran was exposed to ionizing radiation during active service.  The Board notes, however, that Hodgkin's disease is not recognized by VA as a disease associated with exposure to ionizing radiation.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2).  These regulations specifically exclude Hodgkin's disease from the list of diseases associated with ionizing radiation exposure.  Moreover, there is no competent evidence linking the Veteran's Hodgkin's disease to any in-service exposure to ionizing radiation.  As noted above, the appellant has acknowledged that no physician has linked the Veteran's cause of death to service.  Thus, the appellant's contention that the Veteran's in-service exposure to ionizing radiation led to the development of his Hodgkin's disease is not supported by the competent evidence of record.  

With respect to the appellant's assertions regarding the Veteran's claimed in-service exposure to Agent Orange, the Board observes initially that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (January 9, 1962, to May 7, 1975) shall be presumed to have been exposed to Agent Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during such service, presumptive service connection for numerous diseases, including Hodgkin's disease, will be established even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

The Veteran's service personnel records show that he served on the U.S.S. ZELIMA and U.S.S. PICTOR.  The Board observes that these ships did not participate in any Vietnam campaigns until after the Veteran's discharge from service.  The Board further observes that the Veteran did not serve during the Vietnam era.  During her Board hearing, the appellant testified that the Veteran served in Vietnam and indicated that she would obtain a statement from one of his sisters noting that he had written her while he was in country in Vietnam.  To date, she has not submitted this evidence.  Moreover, there is no competent evidence linking the Veteran's Hodgkin's disease to any in-service exposure to Agent Orange or other harmful chemicals.  And the appellant has acknowledged that no physician has linked the Veteran's cause of death to service.  Thus, the appellant's contention that the Veteran's in-service exposure to harmful chemicals such as Agent Orange led to the development of his Hodgkin's disease is not supported by the competent evidence of record.

With respect to the appellant's assertions regarding the Veteran's claimed in-service asbestos exposure, there is no evidence that the Veteran was exposed to asbestos while aboard the U.S.S. ZELIMA or U.S.S. PICTOR.  There also is no competent evidence of a link between any in-service asbestos exposure and his Hodgkin's disease.  Moreover, there is no competent evidence linking the Veteran's Hodgkin's disease to any in-service exposure to asbestos.  The appellant again has acknowledged that no physician has linked the Veteran's cause of death to service.  Thus, the appellant's contention that the Veteran's in-service exposure to asbestos led to the development of his Hodgkin's disease is not supported by the competent evidence of record.  

Given the foregoing, the Board finds that the Veteran's Hodgkin's disease did not have its onset during service and it is not related etiologically to any incident of service.  The Board also finds that this disorder was not otherwise related to a disease or injury of service origin.  The Board further finds that no disease or injury of service origin contributed substantially or materially to cause the Veteran's death.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's death was caused by his military service.  Accordingly, service connection for the cause of the Veteran's death is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b).  There is no approximate balance of positive and negative evidence that otherwise warrants a more favorable decision, however.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Nonservice-Connected Pension Benefits

The appellant seeks entitlement to nonservice-connected pension benefits as the surviving spouse of the deceased Veteran. 

VA shall pay to the surviving spouse of each Veteran of a period of war who served in the active military, naval, or air service for a period of at least 90 days (or 90 days or more of consecutive or aggregate active duty military service that began or ended during a period of war), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability, pension at the rate prescribed by law.  38 U.S.C.A. §§ 1521(j), 1541(a).  

The qualifying periods of war include the Vietnam era.  38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  In this case, the Vietnam era is the period beginning August 5, 1964 and ending on May 7, 1975.  As noted above, there is no objective evidence that the Veteran served in the Republic of Vietnam.  38 C.F.R. § 3.2(f).

VA's determination of whether a claimant's service meets the threshold statutory requirements usually is dependent upon service department records verifying the character of a claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  A claim for nonservice-connected pension benefits by a claimant whose service department records fail to show threshold eligibility lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.

In this case, the claims file contains a service department certification that the Veteran served on active duty from October 1957 to October 1961.  Thus, the Board finds that the Veteran did not have 90 days or more of active military service during a period of war, or 90 days or more of consecutive or aggregate active military service that began or ended during a period of war.  Therefore, he is ineligible for pension benefits.  38 U.S.C.A. § 1521(j).  

During her Board hearing, the appellant testified that the Veteran's peacetime service prior to the Vietnam era should be considered wartime service as the U.S. military was preparing for war.  The fact remains that the evidence does not show that the Veteran meets the threshold requirements necessary to establish eligibility for nonservice-connected pension benefits.  Accordingly, as the law and not the evidence is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. at 430.

To the extent that the appellant is asserting that equity warrants the grant of nonservice-connected pension benefits, the Board observes that matters of equitable relief are only within the discretion of the Secretary of VA.  The Board does not have the authority to award such relief.  See 38 U.S.C.A. § 503; Darrow v. Derwinski, 2 Vet. App. 303 (1992).

Accrued Benefits

The appellant seeks entitlement to accrued benefits as the surviving spouse of the deceased Veteran. 

Accrued benefits are periodic monetary benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) (2011).  Accrued benefits may be paid upon the death of a Veteran to the Veteran's spouse.  38 C.F.R. § 3.1000(a)(1).  The application for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

In this case, the Veteran died in July 2005 and the appellant filed a timely application for accrued benefits in September 2005.  The Board observes that the record shows that there was no claim for VA benefits pending at the time of the Veteran's death.  Indeed, during her Board hearing, the appellant stated that the Veteran would have filed a claim for VA benefits had he lived longer that he did.  Although the Board is sympathetic to the appellant's situation, because the law and not the evidence is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis, 6 Vet. App. at 430.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to eligibility for nonservice-connected pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


